PER CURIAM.
Affirmed. Although we believe the trial court erred in admitting an arrest affidavit into evidence, we do not believe such error prejudiced the rights of appellant since the affidavit was cumulative and duplicative of other evidence properly admitted. We find no error in the admission of opinion evidence by the arresting officer. See § 90.702, Fla.Stat. (1981). If such evidence were precluded, we believe that any error would have been harmless. We further find no error by the trial court in denying an instruction on self-defense because of the lack of a factual predicate in the evidence to support such an instruction.
ANSTEAD, HERSEY and WALDEN, JJ., concur.